DETAILED ACTION
This Action is responsive to the Amendment filed on 12/02/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Initially, and regarding Claims 22, 23, 25-28, 30-33, 35-38, and 40-41, note that a “product-by-process” claim is directed to the product per se, no matter how actually made. See In re Thorpe, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process” claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product-by-process” claims or not. As stated in Thorpe,
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the applicants have the burden of proof in such cases, as the above case law makes clear.
Claims 22-23, 25-26, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (JP 2011-049282), in view of Chuang (US 2016/0020219), in view of Chen (US 2016/0141211), in view of Kawashima (US 2017/0330891).

Regarding claim 22, Yamabe (see, e.g., FIG. 19) discloses a semiconductor device, comprising:
a non-volatile memory (NVM) cell MONOS including a memory gate stack 8, 9 comprising a memory gate 9 disposed in a memory region of a substrate 1 (Para 0029, Para 0031, Para 0048);
a first field-effect transistor (FET) low voltage MISFET including a high-K metal-gate (HKMG) stack 18, 20 including a metal gate 20 disposed over a high-K dielectric layer 18 disposed in a peripheral region i.e., right region of the substrate 1 (Para 0029, Para 0033); and
a second FET high voltage MISFET including a high voltage (HV) gate stack 4, 10 comprising a HVFET gate 10 disposed in the peripheral region i.e., center region, wherein top surfaces of the NVM cell MONOS memory and the HV gate stack 4, 10 of the second FET have an approximately same elevation from the substrate 1 and wherein the memory gate 9 and the HVFET gate 10 are made from polysilicon (Para 0029, Para 0031, Para 0044, Para 0048),
It is noted that Yamabe shows all aspects of the semiconductor device according to the claimed invention (see, e.g., FIG. 19; Para 0044 and Para 0048) and that the method step of the memory gate and HVFET gate being made from the same polysilicon gate layer is an intermediate method step that does not affect the structure of the final device. 

Chuang (see, e.g., FIG. 1), on the other hand, teaches a non-volatile memory (NVM) cell 120 including a memory gate stack 132a, 134a and a select gate stack 130a, 131a separated by an inter-gate dielectric 134a for the purpose of providing memory cells with lower power consumption, higher injection efficiency, less susceptibility to short channel effects, and over erase immunity (Para 0001, Para 0016).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a split gate structure of Chuang in the non-volatile memory cell of Yamabe for the purpose of providing memory cells with lower power consumption, higher injection efficiency, less susceptibility to short channel effects, and over erase immunity (Para 0001, Para 0016).
Chen (see, e.g., FIG. 14) teaches that the second FET e.g., in region 104 includes source and drain (S/D) regions 122, 160 comprising implanted ions implanted to a depth in the substrate 101 greater than a height of the HVFET gate 116 above a surface of the substrate 101, and wherein a channel underlying the HVFET gate 116 is substantially free of the implanted ions for the purpose of avoiding punch-through, reducing leakage, increasing breakdown voltage, and providing the desired higher power handling capabilities (Para 0006, Para 0007, Para 0019, Para 0029).

Yamabe fails to specify that the metal gate of the first FET has a width from 10 nm to 40 nm and a height from 300 A to 1,000 A. Kawashima, on the other hand, teaches that the gate electrode GE1 of the low voltage FET has a width from 10 nm to 40 nm and a height from 300 A to 1,000 A (see, e.g., FIG. 17; Para 0054, Para 0080).  Yamabe’s first FET and Kawashima’s low voltage FET are similar devices, therefore it would be obvious for one of ordinary skill in the art to use Kawashima’s teaching of the low voltage FET having a width from 10 nm to 40 nm and a height from 300 A to 1,000 A to modify Yamabe’s first FET device without unexpected results. Furthermore, differences in gate width and gate height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the gate width and gate height of the first FET, it would have been obvious to one of ordinary skill in the art to use and/or modify the gate width and gate height of the low voltage FET as taught by Kawashima.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed gate width and gate height or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 23, Chuang (see, e.g., FIG. 1) teaches that the memory gate stack 132a, 134a includes a memory gate MG disposed over a multi-layer charge-trapping layer 134a, and wherein the select gate stack 130a, 131a includes a select gate SG disposed over a dielectric layer 131a (Para 0016).

Regarding claim 25, Yamabe (see, e.g., FIG. 19) teaches that the HV gate stack 4, 10 of the second FET e.g., high voltage MISFET includes a polysilicon gate 10 disposed over a HV dielectric layer 4 (Para 31, Para 0049).

Regarding claim 26, Chuang (see, e.g., FIG. 1) teaches that the NVM cell 120 includes a split gate memory transistor (Para 0015, Para 0016).

Regarding claim 30, Yamabe (see, e.g., FIG. 19) teaches that the metal gate 20 is made of at least one of: aluminum, copper, titanium, tungsten, and alloys thereof (Para 0061). 

Regarding claim 31, Yamabe (see, e.g., FIG. 19) teaches that the high-K dielectric layer 18 includes at least one of: hafnium oxide, zirconium oxide, hafnium silicate, hafnium oxy-nitride, hafnium zirconium oxide, and lanthanum oxide (Para 0061).



Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (JP 2011-049282), in view of Chuang (US 2016/0020219), in view of Chen (US 2016/0141211), in view of Kawashima (US 2017/0330891), and further in view of Ishii (US 2013/0149854).

Regarding claim 27, Chen, (see, e.g., FIG. 4) teaches that poly silicon gate 116 of the second FET e.g., in region 104 has a gate height from 300 A to 1,000 A (Para 0012, Para 0014).
However, Yamabe/Chuang/Chen/Kawashima fail to specify that the HV device is operational up to approximately 20 V. Ishii, on the other hand, teaches that the HV device is operational up to approximately 20 V (see, e.g., FIG. 48; Para 0074).  Yamabe’s HV device and Ishii’s HV device are similar devices, therefore it would be obvious for one of ordinary skill in the art to use Ishii’s teaching of operational voltage to modify Yamabe’s HV device without unexpected results. Furthermore, differences in operational voltages will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the operational voltage of the HV device, it would have been obvious to one of ordinary skill in the art to use and/or modify the operational voltage of the HV device as taught by Ishii.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed operational voltage or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Yamabe/Chuang fail to specify that the HV device has S/D regions with a depth from 400 A to 2,000 A below a surface of the substrate. Chen, on the other hand, teaches that the HV device e.g., in region 104 has source/drain extension regions 122 with a depth from at least 101 and the source/drain regions 160 extending to a further depth (see, e.g., FIG. 4, FIG. 14; Para 0019, Para 0029).  Yamabe’s HV device and Chen’s HV device are similar devices, therefore it would be obvious for one of ordinary skill in the art to modify Chen’s teaching of source/drain regions’ depths for Yamabe’s HV device source/drain regions to have a depth from 400 A to 2,000 A without unexpected results. Furthermore, differences in source and drain regions’ depths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the S/D regions’ depths of the HV device, it would have been obvious to one of ordinary skill in the art to use and/or modify the source and drain regions’ depths as taught by Chen.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed S/D regions’ depths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (JP 2011-049282), in view of Chuang (US 2016/0020219), in view of Chen (US 2016/0141211), in view of Kawashima (US 2017/0330891), and further in view of Mihara (US 2016/0155747).

Regarding claim 28, although Yamabe shows substantial features of the claimed invention, Yamabe fails to expressly teach a self-aligned silicide (SALICIDE) layer is disposed over at least a portion of the select gate, and wherein the SALICIDE layer is not in direct contact with the inter-gate dielectric.
e.g., FIG. 1), on the other hand, teaches a self-aligned silicide (SALICIDE) layer SL is disposed over at least a portion of the select gate SG, and wherein the SALICIDE layer SL is not in direct contact with the inter-gate dielectric MZ for the purpose of reducing diffusion resistance and contact resistance (Para 0122-Para 0125). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the self-aligned silicide (SALICIDE) layer of Mihara disposed over at least a portion of the select gate SG in the non-volatile memory cell of Yamabe/Chuang/Chen/Kawashima for the purpose of reducing diffusion resistance and contact resistance (Para 0122-Para 0125).

Claims 32-33, 35-37 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (JP 2011-049282), in view of Fang (US 2014/0167140), in view of Chen (US 2016/0141211), in view of Kawashima (US 2017/0330891).

Regarding claim 32, Yamabe (see, e.g., FIG. 19) discloses a semiconductor device, comprising:
a memory gate transistor MONOS in a memory region, wherein memory gate transistor MONOS includes a memory gate stack 8, 9 comprising a memory gate 9 (Para 0029, Para 0031, Para 0048);
a logic transistor low voltage MISFET in a peripheral region, wherein each logic transistor includes a high-K metal-gate (HKMG) stack 18, 20 including a metal gate 20 disposed over a high-K dielectric layer 18 (Para 0029, Para 0033); and
a high voltage (HV) transistor high voltage MISFET in the peripheral region, wherein each HV transistor includes a HV gate stack 4, 10 comprising a HVFET gate 10; 
wherein:

MONOS memory and select gate stacks 8, 9 and the HV gate stack  4, 10 of the HV transistor high voltage MISFET have an approximately same height and the memory gate 9 and the HVFET gate 10 are made from a polysilicon gate layer, and 
the memory and peripheral regions are disposed within a single substrate 1 (Para 0029, Para 0031, Para 0044, Para 0048),
It is noted that Yamabe shows all aspects of the semiconductor device according to the claimed invention (see, e.g., FIG. 19; Para 0044 and Para 0048) and that the method step of the memory and select gate stacks and the HV gate stacks having a commonly planarized top surface and the method step of the memory gate and HVFET gate being made from the same polysilicon gate layer are intermediate method steps that do not affect the structure of the final device. 
Although Yamabe shows substantial features of the claimed invention, Yamabe fails to expressly teach a plurality of split gate transistors in the memory region, wherein each split gate transistor includes a memory gate stack disposed adjacent to a select gate stack; a plurality of logic transistors in a peripheral region, wherein the metal gate of the logic transistor has a width from 10 nm to 40 nm and a height from 300 A to 1,000 A; and plurality of high voltage (HV) transistors in the peripheral region; the memory and select gate stacks and the HV gate stack  of the HV transistor have an approximately same height as the logic transistor; and the each HV transistor includes source and drain (S/D) regions comprising implanted ions implanted to a depth in the substrate greater than a height of the HVFET gate above a surface of the substrate, and wherein a channel underlying the HVFET gate is substantially free of the implanted ions. 
Yamabe (see, e.g., FIG. 32), on the other hand, teaches that the memory MONOS memory and select gate stacks 18, 20 and the HV gate stack 18, 20 of the HV transistor high voltage MISFET have an approximately same height as the logic transistor low voltage MISFET for the purpose of easily forming the subsequent wiring (Para 0096, Para 0104, Para 0105, Para 0108).
e.g., FIG. 32) in the memory device of Yamabe (see, e.g., FIG. 19) for the purpose of easily forming the subsequent wiring (Para 0108).
Fang (see, e.g., FIG. 1, FIG. 3), on the other hand, teaches a plurality of split gate transistors 100 in the memory region 302, wherein each split gate transistor 100 includes a memory gate stack 110, 114 disposed adjacent to a select gate stack 108, 112 (Para 0036, Para 0037); a plurality of logic transistors 308 in a peripheral region 304 (Para 0047); and plurality of high voltage (HV) transistors 306 in the peripheral region 304 for the purpose of providing memory cells with a split gate for fast read time and lower power consumption (Para 0006, Para 0007, Para 0047). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the split gate structure of Fang in the memory device of Yamabe for the purpose of providing memory cells with a split gate for fast read time and lower power consumption (Para 0006, Para 0007).
Chen (see, e.g., FIG. 14) teaches that the HV transistor e.g., in region 104 includes source and drain (S/D) regions 122, 160 comprising implanted ions implanted to a depth in the substrate 101 greater than a height of the HVFET gate 116 above a surface of the substrate 101, and wherein a channel underlying the HVFET gate 116 is substantially free of the implanted ions for the purpose of avoiding punch-through, reducing leakage, increasing breakdown voltage, and providing the desired higher power handling capabilities (Para 0006, Para 0007, Para 0019, Para 0029).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the source and drain (S/D) regions of the second 
Yamabe fails to expressly specify that the metal gates of the logic transistor has a width from 10 nm to 40 nm and a height from 300 A to 1,000 A. Kawashima, on the other hand, teaches that the gate electrode GE1 of the low voltage FET has a width from 10 nm to 40 nm and a height from 300 A to 1,000 A (see, e.g., FIG. 17; Para 0054, Para 0080).  Yamabe’s logic transistor and Kawashima’s low voltage FET are similar devices, therefore it would be obvious for one of ordinary skill in the art to use Kawashima’s teaching of the low voltage FET having a width from 10 nm to 40 nm and a height from 300 A to 1,000 A to modify Yamabe’s logic transistor without unexpected results. Furthermore, differences in gate width and gate height will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the gate width of the first FET, it would have been obvious to one of ordinary skill in the art to use and/or modify the gate width and gate height of the low voltage FET as taught by Kawashima.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed gate width and gate height or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
308 in the peripheral region 304 (Para 0047).

Regarding claim 33, Fang (see, e.g., FIG. 1) teaches that the memory gate stack 110, 114 includes a memory gate 110 disposed over a multi-layer charge-trapping layer 114, and wherein the select gate stack 108, 112 includes a select gate 108 disposed over a dielectric layer 112 (Para 0036, Para 0037). 

Regarding claim 35, Yamabe (see, e.g., FIG. 19) teaches that the HV gate stack 4, 10 of HV transistor e.g., high voltage MISFET includes a polysilicon gate 10 disposed over a HV dielectric layer 4 (Para 0031, Para 0049). Fang, on the other hand, teaches a plurality of logic transistors 306 in the peripheral region 304 (Para 0047).

Regarding claim 36, Fang (see, e.g., FIG. 1) teaches that the memory gate stack 110, 114 and a select gate stack 108, 112 is separated by an inter-gate dielectric 116 (Para 0036, Para 0037).

Regarding claim 37, Fang (see, e.g., FIG. 1) teaches that the plurality of HV transistors are operational up to approximately 20 V (Para 0047). Chen, on the other hand, (see, e.g., FIG. 4) teaches that poly silicon gate 116 of the second FET e.g., in region 104 has a gate height from 300 A to 1,000 A (Para 0012, Para 0014).
Yamabe/Fang fail to specify that the HV device has S/D regions with a depth from 400 A to 2,000 A below a surface of the single substrate. Chen, on the other hand, teaches that the HV device e.g., in region 104 has source/drain extension regions 122 with a depth from at least 0.1 microns (1,000 A) to at least 0.2 microns (2,000 A) below the surface of the substrate 101 and  160 extending to a further depth (see, e.g., FIG. 4, FIG. 14; Para 0019, Para 0029).  Yamabe’s HV device and Chen’s HV device are similar devices, therefore it would be obvious for one of ordinary skill in the art to modify Chen’s teaching of source/drain regions’ depths for Yamabe’s HV device source/drain regions to have a depth from 400 A to 2,000 A without unexpected results. Furthermore, differences in source and drain regions depths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such difference is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the S/D regions’ depths of the HV device, it would have been obvious to one of ordinary skill in the art to use and/or modify the source and drain regions’ depths as taught by Chen
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed S/D regions’ depths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 40, Yamabe (see, e.g., FIG. 19) teaches that the metal gate 20 of the logic transistor is made of at least one of: aluminum, copper, titanium, tungsten, and alloys thereof (Para 0061). Fang, on the other hand, teaches a plurality of logic transistors 308 in the peripheral region 304 (Para 0047).


e.g., FIG. 19) teaches that the high-K dielectric layer 18 of the logic transistor includes at least one of: hafnium oxide, zirconium oxide, hafnium silicate, hafnium oxy-nitride, hafnium zirconium oxide, and lanthanum oxide (Para 0061). Fang, on the other hand, teaches a plurality of logic transistors 308 in the peripheral region 304 (Para 0047).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Yamabe (JP 2011-049282), in view of Fang (US 2014/0167140), in view of Chen (US 2016/0141211), in view of Kawashima (US 2017/0330891), and further in view of Mihara (US 2016/0155747).

Regarding claim 38, although Yamabe/Fang/Chen/Kawashima show substantial features of the claimed invention, Yamabe/Fang/Chen/Kawashima fail to expressly teach a self-aligned silicide (SALICIDE) layer is disposed over at least a portion of the select gate, and wherein the SALICIDE layer is not in direct contact with the inter-gate dielectric.
Mihara (see, e.g., FIG. 1), on the other hand, teaches a self-aligned silicide (SALICIDE) layer SL is disposed over at least a portion of the select gate SG, and wherein the SALICIDE layer SL is not in direct contact with the inter-gate dielectric MZ for the purpose of reducing diffusion resistance and contact resistance (Para 0122-Para 0125). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the self-aligned silicide (SALICIDE) layer of Mihara disposed over at least a portion of the select gate SG in the non-volatile memory cell of Yamabe/Fang for the purpose of reducing diffusion resistance and contact resistance (Para 0122-Para 0125).
Fang, on the other hand, teaches a plurality of split gate transistors 100 (Para 0036, Para 0037).



Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that because neither the CVD/ALD or sputtering processes [of Yamabe reference] are satisfactory for forming gate stacks having narrow openings and high aspect ratios, it would be extremely difficult or impossible to form a transistor having a metal gate over a high-K dielectric with a gate length of 40 nm or less by the damascene method of Yamabe—absent the teaching of the present application.

Examiner responds:
Examiner respectfully disagrees. Kawashima reference provides a teaching of low-voltage gate dimensions, i.e., gate width and gate height, in an FET device. 
Applicant argues:
Applicant argues that asserts that the Applicant has taught the criticality of a metal gate with a width from 10 nm to 40 nm and a height from 300 Å to 1,000Å in the Specification of the present application at paragraphs 40-42.

Examiner responds:
Examiner respectfully disagrees. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Applicant argues:
The Applicants respectfully submit that the combination of Yamabe and Kawashima is improper because the Office Action relies on information gleaned solely from Applicant’s specification. In present case, the Office Action relied on Kawashima to describe a gate length of 40 nm and Yamabe to describe or suggest a high-K metal gate. 

Examiner responds:
Examiner respectfully disagrees. The Yamabe reference provides a teaching of a low voltage transistor having a high-K metal gate stack including a metal gate disposed over a high-K dielectric layer in an FET device, and the Kawashima reference provides a teaching of low-voltage gate dimensions, i.e., gate width and gate height, in an FET device. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571)270-5267.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 





/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Antonio Crite/
Patent Examiner, AU 2817
02/01/2021